 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   BRIAN THOMAS STARK,

 9                             Petitioner,               Case No. C14-1538-JCC-MLP

10          v.                                           ORDER GRANTING STIPULATED
                                                         MOTION FOR EXTENSION OF TIME
11   DANIEL WHITE,

12                             Respondent.

13

14          The parties’ stipulated motion for an extension of time (dkt. # 51) is GRANTED.

15   Petitioner shall file a reply memorandum on or before November 1, 2019. The Clerk is directed

16   to RE-NOTE Respondent’s second answer (dkt. # 50) for November 1, 2019, and to send copies

17   of this order to the parties and to the Honorable John C. Coughenour.

18          Dated this 1st day of October, 2019.


                                                         A
19

20                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
21

22

23



     ORDER GRANTING STIPULATED MOTION
     FOR EXTENSION OF TIME - 1
